AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1of1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November 1, 1987)



                 Raymundo Margarito-Valentin                                     Case Number: 3:18-mj-23236-WVG

                                                                                 Thomas S Sims
                                                                                 Defendant's Attorney


REGISTRATION NO. 92842051

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 of Complaint                                                          'S~)'J'HEH   c;        ' :   - c:;
                                          ~~~---=-~~~~~~~~~~~~~-----'-~·~·~,:...:......:~:.....::.._:"----"-----"----.:c......:;-.;:._~~


 D was found guilty to count(s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                  Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                        1



 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~-




 D Count(s)       ~~~~~~~~~~~~~~~~~~
                                                                                 dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED

  IZl Assessment: $10 REMITTED IZl Fine: NO FINE
 IZl Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 IZl Court recommends Defendant be deported with Pedro Margarito-Porfini (USM No. 81754298).
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Thursday, December 20, 2018
                                                                             Date of Imposition of Sentence



                                                                             HONORABLE MITCHELL D. DEMBIN
                                                                             UNITED STATES MAGISTRATE JUDGE



                                                                                                                     3: 18-mj-23236-WVG
